Citation Nr: 0827858	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-40 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) on the 
basis of the need for regular aid and attendance of another 
person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1959 to January 1962, 
January 1962 to December 1963, and from December 1967 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In October 
2007, the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDINGS OF FACT

1.  The veteran is service connected for type II diabetes 
mellitus with tinea corporis (rated 60 percent disabling), 
peripheral neuropathy of the right lower extremity associated 
with type II diabetes mellitus (rated as 40 percent 
disabling), peripheral neuropathy of the left lower extremity 
associated with type II diabetes mellitus (rated as 40 
percent disabling), cataracts associated with type II 
diabetes mellitus (rated as 10 percent disabling), peripheral 
neuropathy of the right upper extremity associated with type 
II diabetes mellitus (rated as 10 percent disabling), 
peripheral neuropathy of the left upper extremity associated 
with type II diabetes mellitus (rated as 10 percent 
disabling), and impotence associated with type II diabetes 
mellitus (rated as non-compensable).  

2.  The veteran's disabilities render him helpless as to be 
in need of regular aid and attendance.  


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for regular aid and attendance have been met.  38 
U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.350, 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

The veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or on account of being 
housebound.  In particular, special monthly compensation at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  38 C.F.R. § 3.350.

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
The term "bedridden" actually requires that the claimant 
remain in bed.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. 
§ 3.352(a).  The veteran must be unable to perform one of the 
enumerated disabling conditions, but the veteran's condition 
does not have to present all of the enumerated disabling 
conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 
3.351(d)(1) and (2).

A veteran will be determined to be "permanently housebound" 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c); 38 C.F.R. 
§ 3.351(d)(2).

In this case, service connection is in effect for type II 
diabetes mellitus with tinea corporis (rated 60 percent 
disabling), peripheral neuropathy of the right lower 
extremity associated with type II diabetes mellitus (rated as 
40 percent disabling), peripheral neuropathy of the left 
lower extremity associated with type II diabetes mellitus 
(rated as 40 percent disabling), cataracts associated with 
type II diabetes mellitus (rated as 10 percent disabling), 
peripheral neuropathy of the right upper extremity associated 
with type II diabetes mellitus (rated as 10 percent 
disabling), peripheral neuropathy of the left upper extremity 
associated with type II diabetes mellitus (rated as 10 
percent disabling), and impotence associated with type II 
diabetes mellitus (rated as non-compensable).  

During an August 2004 examination for VA purposes, the 
veteran reported that diabetes mellitus caused him to have 
progressive loss of strength, tingling, numbness, abnormal 
sensation in his legs and hands, bladder and bowel 
dysfunction.  Functional impairment from diabetes mellitus 
was attributed to peripheral neuropathy with numbness in both 
lower extremities.  Upon evaluation of the veteran, the 
examiner noted that the veteran's neuropathy did not result 
in fundamental restriction of activities secondary to 
diabetes mellitus. 

On a VA Aid and Attendance or Housebound work sheet, received 
in October 2004, it was noted that the veteran was in a 
wheelchair most of the day due to leg weakness and gait 
abnormality.  He was able to feed himself but needed someone 
to assist him with cooking, bathing, and household chores.  
His lower extremity was restricted due to bilateral 
paresthesia with gait imbalance.  It was further noted that 
the veteran was able to walk a few feet without the 
assistance of another person.  Assistive devices were 
necessary for locomotion.  The diagnosis was diabetic 
neuropathy with gait abnormality and chronic obstructive 
pulmonary disease on oxygen.  The examiner certified that the 
veteran required the daily personal heath care services of a 
skilled provider without which the veteran would require 
hospital, nursing home, or other institutional care.   

A November 2005 VA examination report noted that the veteran 
was in a motorized wheelchair.  The examiner observed that 
the veteran had a wide based gait and the veteran's wife 
stood by to help him as he was fearful that he would fall.  
The examiner further indicated the veteran's biggest problem 
was his morbid obesity which contributed to the dysfunction 
of his other disabilities. 

On VA examination in December 2005, the examiner noted that 
peripheral neuropathy of both upper extremities affected the 
veteran's ability to write or pick up objects.  As for 
peripheral neuropathy of the both lower extremities, the 
veteran's functional limitation was having a hard time 
walking.   

At his October 2007 hearing, both the veteran and his wife 
testified that that she did practically everything for him.  
His wife put on his shoes, socks, underwear pants, belt, and 
shirts for him.  She also bathed him, cooked for him, and 
took care of  household cores.  The veteran stated that he 
immediately falls when he tries to walk; he can walk five to 
six steps safely with aid.  With regard to leaving the house, 
the veteran stated that he travels in his wheelchair into a 
van, his wife helped him get up and down on the passenger 
side, and he only left the house to go to the grocery store 
and doctors' appointments.  He indicted that he depended on 
his wife.

Based upon review of the evidence and resolving all doubt in 
the veteran's favor, the Board finds that it has been 
demonstrated that the veteran is unable to dress or undress 
himself, to keep himself ordinarily clean and presentable, 
and to attend to the wants of nature without requiring care 
or assistance on a regular basis to protect himself from the 
hazards or dangers inherent in his daily environment due to 
his service-connected disabilities.  Therefore,  SMC on the 
basis of the need for regular aid and attendance of another 
person is warranted.  [In light of this grant, SMC on account 
of being housebound cannot be awarded.  38 U.S.C.A. 
§ 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).]


ORDER

SMC on the basis of the need for regular aid and attendance 
of another person is allowed, subject to the regulations 
governing the award of monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


